Citation Nr: 0823932	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  02-08 205	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

What rating is warranted for post-traumatic stress disorder 
(PTSD) from March 16, 1972, to May 16, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946, and from July 1947 to April 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Appeals Management 
Center (AMC) in Washington, D.C. which effectuated the 
Board's August 2006 decision granting entitlement to service 
connection for post traumatic stress disorder effective March 
16, 1972.  The September 2006 rating decision also assigned a 
noncompensable rating effective from March 16, 1972 for post 
traumatic stress disorder.  The veteran's claims folder is 
now under the jurisdiction of the RO in New York, New York.  

In October 2007, the Board denied entitlement to an effective 
date prior to May 16, 1995 for a total disability evaluation 
based on individual unemployability due to service connected 
disorders.  In November 2007, the veteran sought 
reconsideration of that Board decision, and in June 2008 the 
appellant's request for reconsideration was denied.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, in a September 2006 rating decision the AMC 
effectuated the Board's August 2006 assignment of a March 16, 
1972, effective date for the award of service connection for 
PTSD.  Significantly, a November 2006 letter written by the 
veteran's wife on behalf of the appellant, and signed by the 
claimant, essentially constitutes a notice of disagreement 
with the RO's September 2006 decision.  [This finding 
corrects the Board's October 2007 statement that the veteran 
was "not shown to have expressed disagreement" with the 
September 2006 determination that a "noncompensable rating 
was to be assigned for the PTSD from March 16, 1972."]  A 
statement of the case addressing this issue has yet to be 
issued.  

If a claim has been placed in appellate status by the filing 
of a notice of disagreement, the Board must remand the claim 
to the RO for preparation of a SOC as to that claim.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO shall issue a statement of the 
case addressing the issue of what rating 
is warranted for post traumatic stress 
disorder  from March 16, 1972, to May 16, 
1995.  If, and only if, the veteran 
submits a timely substantive appeal 
addressing this issue should this issue 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

